Citation Nr: 1718864	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  13-11 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a dental disability including missing enamel with severe dishing of dentin, to include as secondary to service-connected GERD.

2.  Entitlement to a rating in excess of 40 percent for a thoracolumbar spine disability. 

3.  Entitlement to a rating in excess of 30 percent for gastroesophageal reflux disease (GERD) and irritable bowel syndrome. 

4.  Entitlement to a rating in excess of 10 percent for status post right tibia fracture with right knee pain. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1988 to December 2004.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In an April 2013 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran requested a hearing before the Board at the RO.  However, in an April 2017 statement, the Veteran, through the representative, withdrew the request for a hearing.  Accordingly, the Board considers the request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d), (e) (2016).

The Veteran has been in receipt of a total disability rating due to individual unemployability since September 22, 2011. 

The issue of entitlement to a rating in excess of 10 percent for status post right tibia fracture with right knee pain is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In July 2014, the Veteran withdrew the issues of entitlement to increased ratings for a thoracolumbar spine disability and gastroesophageal reflux disease and irritable bowel syndrome.

2.  The Veteran's missing enamel with severe dishing of dentin is not a disability for which service connection may be established.

3.  The Veteran is in receipt of a TDIU, making him eligible for class IV VA outpatient dental treatment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran of the issues of entitlement to increased ratings for a thoracolumbar spine disability and gastroesophageal reflux disease and irritable bowel syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for missing enamel with severe dishing of dentin are not met or approximated.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2016).

3.  The criteria for class IV VA outpatient dental treatment are met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 17.161 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204 (2016).  The Veteran, in correspondence dated in July 2014, withdrew the issues of entitlement to increased ratings a thoracolumbar spine disability and gastroesophageal reflux disease and irritable bowel syndrome.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as it relates to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in October 2009 and March 2011.  The Veteran has not alleged any error of notice or development.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of a claim.  That duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran's service treatment records and post-service VA treatment records have been associated with the claims file.  The Veteran has not identified any records relevant to the issues being adjudicated below that have not been requested or obtained.

The Veteran was provided a VA medical examination in October 2010.  The Board finds that the VA examination report is adequate because the conclusions are based on review of the Veteran's medical history.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Moreover, the examiner provided reasoned opinions specifically addressing the points at issue.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may be established on a secondary basis for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  The Veteran's October 2010 VA examination contains an opinion supporting the Veteran's contention that his dental condition is secondary to service-connected GERD. 
Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided for in 38 C.F.R. §§ 3.381, 17.161.  To establish entitlement to service connection for VA outpatient dental treatment purposes for a tooth, the Veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 3.381(b) (2016).  Effective February 29, 2012, VA amended 3.381 primarily to clarify the respective responsibilities of VBA and VHA in determinations concerning eligibility for dental treatment.  Fed. Reg. 4469 (Jan. 30, 2012).  The significance of finding that a dental condition is due to in-service trauma is that a Veteran will be eligible for Class II(a) VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 U.S.C.A. § 1712(a)(1)(C) (West 2014); 38 C.F.R. § 17.161(c) (2016). 

The Board has thoroughly reviewed the service medical records, and acknowledges that the Veteran received dental treatment during service.  However, the term service trauma does not include the intended effects of therapy or restorative dental care and treatment provided during active service.  38 C.F.R. § 3.306 (b)(1) (2016); VAOGCPREC 5-97 (1997), 62 Fed. Reg. 15566 (1997).  No dental trauma is apparent in the service medical records, nor does it appear the Veteran has identified specific dental trauma in his statements of record.  Therefore, the Board finds that service connection is not warranted for residuals of dental trauma.

Even if the Veteran had in-service dental trauma, or if the current dental condition is secondary to GERD, service connection for compensation purposes would still be denied.  Under current VA regulations, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  38 C.F.R. § 4.150 (2016).  Compensation is available for loss of teeth only if the loss of the tooth is due to loss of the substance of the body of the maxilla or mandible. 

In this case, the Veteran does not have impairment of the mandible, loss of a portion of the ramus, or a loss of a portion of the maxilla, as found in the October 2010 VA medical examination.  The Veteran's October 2010 VA medical examination found that the Veteran has missing enamel with severe dishing of dentin.  Therefore, it is not possible for the Veteran to receive compensation for a dental or oral condition.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2016).

A thorough review of the record shows that the Veteran's current dental condition has been consistently diagnosed as periodontal disease, to include at the VA examination.  Periodontal disease is not considered a disability for which service connection may be established.  Therefore, the claim of service connection for compensation purposes must be denied.

Despite the foregoing, the Board does find the Veteran is entitled to VA outpatient dental treatment.  Various categories of eligibility exist for VA outpatient dental treatment.  Class IV eligibility for treatment is warranted for Veterans whose service-connected disabilities are rated at 100 percent by schedular rating or who are entitled to the 100 percent rating by reason of individual unemployability due to service-connected disability.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 17.161 (2016).  The Veteran has established entitlement to TDIU.  Therefore, he is entitled to class IV VA outpatient dental treatment. 


ORDER

The appeal for entitlement to an increased rating for a thoracolumbar spine disability is dismissed. 

The appeal for entitlement to an increased rating for gastroesophageal reflux disease and irritable bowel syndrome is dismissed. 

Entitlement to service connection for compensation purposes for missing enamel with severe dishing of dentin is denied.

Entitlement to Class IV VA outpatient dental treatment is granted.
REMAND

VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran's April 2011 and February 2013 VA medical examinations do not include those findings.  Therefore, remand is required for a new VA medical examination. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the nature and severity of status post right tibia fracture with right knee pain.  All indicated tests and studies must be performed.  The examiner must review the claims file and should note that review in the report.  The examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability.  The testing must include range of motion testing for active motion, passive motion, weight-bearing and nonweight-bearing.  Full range of motion testing must also be conducted on the left knee unless the left knee is damaged by any disorder that would make the left knee abnormal.  The examiner should state whether there is any additional loss of function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up.  The examiner should state whether or not there is recurrent lateral instability or subluxation, and if so, the severity of any recurrent lateral instability or subluxation.  A complete rationale for any opinions expressed must be provided. 

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2016).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


